IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

NASRA M. ARAFAT,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-5823

RECEIVER OF SEMINOLE
CASUALTY INS. CO.,
FLORIDA CORPORATION,

      Appellee.

_____________________________/

Opinion filed April 6, 2017.

An appeal from the Circuit Court for Leon County.
George S. Reynolds, Judge.

Nasra M. Arafat, pro se, Appellant.

Yamile Benitez-Torviso, Florida Department of Financial Services, Doral, for
Appellee.




PER CURIAM.

      AFFIRMED.

WETHERELL, BILBREY, and JAY, JJ., CONCUR.